DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments 

Applicant's election with traverse of Group I, Species II,  in the reply filed on 08/19/2022 is acknowledged.  The traversal is on the ground(s) given in sections I (A), I (B), I (C), and II.  

Many of Applicant’s arguments in sections I (A), I (B), and I (C) with respect to traverse of the restriction between Groups I and II have been considered but are moot because the arguments do not apply to the combination of references being used in the current restriction. 

The arguments in section II with respect to traverse of the restriction between species I and II have been considered but are also not persuasive, because it is noted that the features which applicant cites in the last paragraph of their communication dated 08/19/2022 that claim 1 and claim 2 both relate to a device for electrodeionization of a sample liquid, but one of the devices is designed for anion exchange (= cation conductivity measurement) and the other for cation exchange (= anion exchange measurement)) are not recited in the subject claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Therefore, the restriction requirement of 07/14/2022 is still deemed proper and is therefore made FINAL.

New Restriction Requirement 

On further consideration, the restriction requirement is being revised as follows because claims 17 and 19-21 are drawn to a treatment chamber for use in an electrodeionization device which is different from claims 1, 2, and 4-16 drawn to a device for electrodeionization.

Requirement for Unity of Invention

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF

INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(1)    A product and a process specially adapted for the manufacture of said product; or

(2)    A product and process of use of said product; or

(3)    A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(4)    A process and an apparatus or means specifically designed for carrying out the said process; or

(5)    A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Restriction is required under 35 U.S.C. 121 and 372. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Claims 1, 2, and 4-16 drawn to a device for electrodeionization. 
Claims 17 and 19-21 drawn to treatment chamber for use in a device for electrodeionization
Claims 22, 23, and 25-32 drawn to a method for electrodeionization.

The inventions listed as Groups I, II, and III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as shown below. 

The inventions of Group I and II do not share any technical features. Similarly, the inventions of Group II and III do not share any technical features.

The common technical features of the inventions of the groups I and III are an anode and cathode spatially separated from each other by two permselective membranes, a treatment chamber at least partially filled with ion exchangers and bounded by the two permselective membranes, an anode chamber arranged between the anode and one of the permselective membranes, a cathode chamber arranged between the cathode and the other permselective membrane, wherein - the at least partial flow through the treatment chamber takes place substantially in the direction of gravity, the at least partial flow through the anode chamber takes place against the direction of gravity; and the at least partial flow through the cathode chamber  takes place against the direction of gravity.

The question of unity of invention has been considered by the examiner based on a preliminary search of the prior art. US pre-grant patent publication no. US 2003/0180186 (hereinafter called Carson) discloses an anode 170 and a cathode 171 spatially separated from each other by two permselective membranes 173, a treatment chamber at least partially filled with ion exchangers and bounded by the two permselective membranes 173, an anode chamber 174 arranged between the anode 170 and one of the permselective membranes 173, and a cathode chamber  arranged between the cathode 171 and one of the permselective membranes 173 (see Fig. 1 and paragraph 0015). 

Japanese patent application publication no. JP 2004/050017  (hereinafter called Masayuki) teaches that the supplied sample liquid in the treatment chamber is guided substantially in the direction of gravity and is guided in the anode chamber and the cathode chamber substantially against the direction of gravity (see Fig. 4). Masayuki further teaches that gases are generated in each of the electrode chambers by a direct current, so that upward flow of water promotes discharge of the gases.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus/method taught by Carson by configuring the apparatus such that the supplied sample liquid in the treatment chamber is guided substantially in the direction of gravity and electrolyte flow in the anode chamber and the cathode chamber is guided substantially against the direction of gravity as taught by Masayuki (see Fig. 4). The person with ordinary skill in the art would have been motivated to make this modification, because Masayuki teaches that upward flow of water in the electrode chambers promotes discharge of the gases.

Thus it is noted that the common technical features of the inventions of the groups I and III do not define a contribution which each of the inventions, considered as a whole, makes over the prior art. In the absence of a contribution over the prior art, the noted shared technical features are not shared special technical features.  Without a shared special technical feature, the inventions lack unity with one another. Accordingly, the prior art of the record supports restriction of the claimed subject matter into the groups mentioned above.

This application also contains inventions directed to the following patentably distinct species:

Species l: the embodiment of claim 1 in which the treatment chamber (30) is operatively connected to the cathode chamber (20) and the cathode chamber (20) is operatively connected to the anode chamber (10); and 

Species lI: the embodiment of claim 2 in which the treatment chamber (30) is operatively connected to the anode chamber (10) and the anode chamber (10) is operatively connected to the cathode chamber (20).

The species are independent or distinct because they are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.

Applicants are advised that the reply to this requirement to be complete must include (i) an election of an invention from Groups I and II above to be examined, and (ii) an election of a species or a grouping of patentably indistinct species to be examined from species I and II above under 35 U.S.C. 121 even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
the prior art applicable to one invention would not likely be applicable to another invention. 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Mr. Nader Abadir on 09/08/2022 to request an oral election to the above restriction requirement, but did not result in an election.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795